            Case 5:20-cv-00061-MTT Document 14-4 Filed 12/14/20 Page 1 of 8




User Name: Paul Gibson, III
Date and Time: Friday, November 20, 2020 3:10:00 PM EST
Job Number: 130552717


Document (1)

 1. Lindenbaum v. Realgy, 2020 U.S. Dist. LEXIS 201572
   Client/Matter: -None-
   Search Terms: Lindenbaum v. Realgy, 2020 U.S. Dist. LEXIS 201572
   Search Type: Natural Language
   Narrowed by:
            Content Type                          Narrowed by
            Cases                                 -None-




                           | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2020 LexisNexis
                                                     Paul Gibson, III
               Case 5:20-cv-00061-MTT Document 14-4 Filed 12/14/20 Page 2 of 8


     Neutral
As of: November 20, 2020 8:10 PM Z


                                           Lindenbaum v. Realgy
                    United States District Court for the Northern District of Ohio, Eastern Division
                                 October 29, 2020, Decided; October 29, 2020, Filed
                                               CASE NO. 1:19 CV 2862

Reporter
2020 U.S. Dist. LEXIS 201572 *; 2020 WL 6361915


Roberta Lindenbaum, on behalf of herself and others
                                                              Opinion by: PATRICIA A. GAUGHAN
similarly situated, Plaintiff, Vs. Realgy, LLC et al.,
Defendants.


                                                              Opinion
Prior History: Lindenbaum v. Realgy, LLC, 2020 U.S.
Dist. LEXIS 70432 (N.D. Ohio, Mar. 19, 2020)

                                                              Memorandum of Opinion and Order


Core Terms
                                                              INTRODUCTION
severance, government-debt, cases, robocalls, content-
based, retroactively, void, remainder, plurality opinion,     This matter is before the Court upon Realgy, LLC's
final judgment, invalidate, plurality, benefits, burdens,     Motion to Dismiss Amended Complaint (Doc. 20). This
parties, facial, unequal treatment, equal treatment,          is a class action arising under the Telephone Consumer
agrees, cured                                                 Protection Act ("TCPA"). For the reasons that follow, the
                                                              motion is GRANTED.


Counsel: [*1] For Roberta Lindenbaum, individually            FACTS
and on behalf of all others simiarly situated, Plaintiff:
Katrina Carroll, Carlson Lynch, Chicago, IL USA; Kyle         Plaintiff, Roberta Lindenbaum, brings this class action
A. Shamberg, PRO HAC VICE, Lite DePalma                       lawsuit against defendant Realgy, LLC and ten John
Greenberg - Chicago, Chicago, IL USA; Adam T.                 Doe corporations alleging violations of the TCPA.
Savett, Allentown, PA USA.                                    According to the complaint, defendant placed a pre-
                                                              recorded call to plaintiff's cellular telephone. After the
For Realgy, Llc, a Connecticut limited liability company,     filing of this lawsuit, defendant placed a second pre-
doing business as Realgy Energy Services, Defendant:          recorded call, this time to plaintiff's landline. [*2] Plaintiff
Matthew A. Keilson, Ryan D. Watstein, LEAD                    never provided express written consent to receive these
ATTORNEYS, Joseph S. Carr, Kabat Chapman &                    calls. Plaintiff alleges that defendant violated 47 U.S.C.
Ozmer, Atlanta, GA USA.                                       § 227.

                                                              During the pendency of this lawsuit, the Supreme Court
                                                              decided Barr v. American Association of Political
                                                              Consultants, Inc., 140 S.Ct. 2335, 207 L. Ed. 2d 784
Judges: PATRICIA A. GAUGHAN, Chief United States
                                                              (2020)("AAPC"). AAPC addressed the constitutionality
District Judge.
                                                              of 47 U.S.C. § 227(b)(1)(A)(iii). This Court stayed this


                                                     Paul Gibson, III
               Case 5:20-cv-00061-MTT Document 14-4 Filed 12/14/20 Page 3 of 8
                                                                                                              Page 2 of 7
                                            2020 U.S. Dist. LEXIS 201572, *2

action until the Supreme Court issued AAPC. After its
issuance, plaintiff filed a motion to lift the stay, which the   ANALYSIS
Court granted. In AAPC, the Supreme Court held that
47 U.S.C. § 227(b)(1)(A)(iii) violated the Constitution,         In AAPC, the Court addressed the constitutionality of 47
but that severance of part of the offending part of the          U.S.C. § 227(b)(1)(A)(iii). That provision as originally
statute cured the constitutional infirmity. Defendant now        enacted in 1991, "prohibited almost all robocalls to cell
moves to dismiss the case for lack of subject matter             phones." AAPC, 140 S.Ct. at 2344. In 2015, Congress
jurisdiction on the basis that this Court lacks jurisdiction     amended the provision, as follows:
to preside over cases involving laws that are
"unconstitutional and void." Plaintiff opposes the motion.           (a) IN GENERAL— Section 227(b) of                   the
                                                                     Communications Act of 1934...is amended--

STANDARD OF REVIEW                                                        (1) in paragraph (1)--
                                                                          (A) in subparagraph (A)(iii), by inserting 'unless
When a court's subject matter jurisdiction is challenged                  such call is made solely to collect a debt owed
under Rule 12(b)(1) of the Federal Rules of Civil                         to or guaranteed by the United States' after
Procedure, the party seeking to invoke jurisdiction bears                 'charged for the call.'
the burden of proof. McNutt v. General Motors
Acceptance Corp., 298 U.S. 178, 189, 56 S. Ct. 780, 80           The effect of this "government-debt" exception is to [*4]
L. Ed. 1135 (1936); Rogers v. Stratton, 798 F.2d 913,            allow government debt collectors to place robocalls.
915 (6th Cir. 1986). This burden is not onerous. Musson
Theatrical, Inc. v. Federal Express Corp., 89 F.3d 1244,         The plaintiffs in AAPC consisted of various
1248 (6th Cir. 1996). The party need only show that the          organizations that participate in the political system and
complaint alleges a substantial claim under federal law.         desired to make robocalls in support of their political
Id.                                                              issues. Plaintiffs sought an injunction prohibiting
                                                                 enforcement of Section 227(b)(1)(A)(iii) on the grounds
A 12(b)(1) motion to dismiss may constitute either a             that it is an unconstitutional content-based restriction
facial attack or a factual attack. United States v. Ritchie,     that favors certain speech over other speech. The
15 F.3d 592, 598 (6th Cir. 1994). Facial attacks question        district court determined that the statute indeed
the sufficiency of the jurisdictional [*3] allegations in the    contained a content-based restriction to which strict
complaint. Id. Thus, those allegations must be taken as          scrutiny must be applied. The district court went on to
true and construed in the light most favorable to the            decide that the statute as written survived strict scrutiny.
nonmoving party. Id. Factual attacks, however,                   On appeal, the Fourth Circuit recognized that plaintiffs
challenge the actual fact of the court's jurisdiction. Id. In    mounted a facial challenge and agreed with the district
such cases, the truthfulness of the complaint is not             court that the provision as drafted is an unconstitutional
presumed. McGee v. East Ohio Gas Co., 111 F. Supp.               content-based restriction requiring the application of
2d 979, 982 (S.D. Ohio 2000) (citing Ohio Nat'l Life Ins.        strict scrutiny. The circuit court disagreed, however, that
Co. v. United States, 922 F.2d 320 (6th Cir. 1990)).             the government satisfied this exacting standard. The
Instead, the Court may weigh any evidence properly               court conducted a severability analysis and determined
before it. Morrison v. Circuit City Stores, Inc., 70             that severance of the government-debt exception
F.Supp.2d 815, 819 (S.D. Ohio 1999) (citing Ohio Nat'l,          comported with congressional intent. Absent the
922 F.2d 320; Rogers, 798 F.2d 913).                             government-debt exception, the remainder of the
                                                                 provision passes constitutional muster. [*5]
When presented with a facial attack, the non-moving
                                                                 The government appealed to the Supreme Court. In a
party "can survive the motion by showing any arguable
                                                                 deeply fractured plurality opinion, the Supreme Court
basis in law for the claim made." Musson Theatrical, 89
                                                                 determined that the provision containing the
F.3d at 1248. Thus, such a motion will be granted only
                                                                 government-debt exception is a content-based
if, taking as true all facts alleged in the complaint, the
                                                                 restriction. Because at least five Justices agreed that
Court is without subject matter jurisdiction to hear the
                                                                 the statute failed either strict or intermediate scrutiny,
claim. Matteson v. Ohio State University, 2000 U.S.
                                                                 the Court upheld the judgment of the Fourth Circuit.
Dist. LEXIS 20424, 2000 WL 1456988 *3 (S.D. Ohio
Sept. 27, 2000).                                                 The Supreme Court next turned to severance. Although
                                                                 plaintiffs did not request severance, the Supreme Court

                                                       Paul Gibson, III
               Case 5:20-cv-00061-MTT Document 14-4 Filed 12/14/20 Page 4 of 8
                                                                                                           Page 3 of 7
                                           2020 U.S. Dist. LEXIS 201572, *5

nonetheless proceeded to analyze whether severance                 workable solution—one that allows courts to avoid
of the offending provision of the statute would be proper.         judicial policymaking or de facto judicial legislation
Two Justices joined Justice Kavanaugh's plurality                  in determining just how much of the remainder of a
opinion, concluding that severance of the government-              statute should be invalidated. The presumption also
debt exception is proper. Four additional Justices                 reflects the confined role of the Judiciary in our
concurred in the judgment. Justice Gorsuch dissented               system of separated powers—stated otherwise, the
and Justice Thomas joined in the dissent on the basis              presumption manifests the judiciary's respect for
that severance is not proper in the context of the case.           Congress's legislative role by keeping courts from
                                                                   unnecessarily disturbing a law apart from
Defendant argues that, although the Supreme Court                  invalidating the provision that is unconstitutional....
severed the unconstitutional portion of the statute,               Those and other considerations, taken together,
severance can only be applied prospectively. According             have steered the Court to a presumption of
to defendant, the statute is enforceable for robocalls             severability. Applying the presumption, the Court
made from 1991-2015, i.e., the time period prior to the            invalidates and severs unconstitutional provisions
enactment of the government-debt exception, [*6] as                from the remainder of the law rather than
well as for calls made after the date of the final                 razing [*8] whole statutes of Acts of Congress.
judgment in AAPC. But for robocalls made from 2015
through entry of final judgment in AAPC, the statute           Id. at 2351.
remains unconstitutional on its face and cannot be
enforced against any robocaller, including defendant. It       "Before severing a provision and leaving the remainder
appears that defendant makes this argument only with           of the law intact, the Court must determine that the
respect to cases currently pending. Defendant concedes         remainder of the statute is capable of functioning
that the analysis is different for cases that proceeded        independently and thus would be fully operative as a
through final judgment prior to the Supreme Court's            law." Id. (Internal citations and quotations omitted).
pronouncement in AAPC.                                         Because the statute is capable of functioning
                                                               independently of the government-debt exception, the
Plaintiff disputes defendant's argument. According to          unconstitutional clause may be severed from the
plaintiff, language in the plurality opinion supports the      remainder of the provision.
conclusion that severance of the government-debt
exception applies retroactively to all currently pending       The plurality opinion noted, however, that the case
cases. Plaintiff argues that the entire point of severance     before it "is an equal-treatment case, and equal-
is to invalidate only a portion of a statute, not invalidate   treatment cases can sometimes pose complicated
a statute in its entirety—even if only for a period of time.   severability questions." Id. at 2354. In First Amendment
Plaintiff further notes that AAPC relies on other              equal treatment cases, "a court theoretically can cure
Supreme Court cases establishing this proposition.             the unequal treatment either by extending the benefits
                                                               or burdens to the exempted class, or by nullifying the
Upon review, the Court agrees with defendant that              benefits or burdens for all." Id. The plurality opinion
severance of the government-debt exception applies             notes that:
only prospectively. AAPC sets forth the general law
regarding severance:                                               To be sure, some equal-protection cases can raise
                                                                   complex questions about whether it is appropriate
    The Court's cases have instead [*7] developed a                to extend benefits or burdens, rather than nullifying
    strong presumption in favor of severability. The               the benefits or burdens. For example, there can be
    Court presumes that an unconstitutional provision              due process, fair notice, or other independent
    in a law is severable from the remainder of the law            constitutional barriers to extension of benefits or
    or statute. Generally speaking, when confronting a             burdens. [*9] There also can be knotty questions
    constitutional flaw in a statute, we try to limit the          about what is the exception and what is the rule.
    solution to the problem, severing any problematic              But here, we need not tackle all of the possible
    portions while leaving the remainder intact.                   hypothetical applications of severability doctrine in
                                                                   equal treatment cases. The government-debt
AAPC, 140 S.Ct. at 2350 (internal citations and                    exception to the broad robocall restriction is a
quotations omitted).                                               relatively narrow exception to the broad robocall
                                                                   restriction, and severing the government-debt
    The Court's presumption of severability supplies a

                                                     Paul Gibson, III
               Case 5:20-cv-00061-MTT Document 14-4 Filed 12/14/20 Page 5 of 8
                                                                                                        Page 4 of 7
                                         2020 U.S. Dist. LEXIS 201572, *9

     exception does not raise any other constitutional      government-debt exception." Id. at 2366. Rather,
     problems.                                              plaintiffs sought the right to speak and obtained no relief
                                                            in that regard. Moreover, "the analogy to equal
Id. at 2354-55.                                             protection doctrine" does not solve the problem. Rather
                                                            "somehow, in the name of vindicating the First
The parties in AAPC offered opposite solutions to the       Amendment, our remedial course today leads to the
constitutionality problem facing the Supreme Court.         unlikely result that not a single person will be allowed to
Plaintiff sought an injunction preventing enforcement of    speak more freely and, instead, more speech will be
the provision, thereby allowing political speech. This      banned." Id. at 2366. The dissent then notes:
would have cured any unequal treatment concern                   In an effort to mitigate at least some of these
because it would have allowed essentially all speech.            problems, the [plurality] opinion suggests that the
On the other hand, the government argued that                    ban on government-debt collection calls announced
severance of the government-debt exception cures the             today might be applied only prospectively. But
unequal treatment because, in essence, it prevents all           prospective decisionmaking has never been easy to
speech thereby eliminating any content-based                     square with judicial power. And a holding that
restriction. The Supreme Court took the uncommon                 shields only government-debt collection callers from
(although not unprecedented) step of extending burdens           past liability under an admittedly unconstitutional
rather benefits. It cured the unequal treatment concern          law would wind up endorsing the very same kind of
by preventing parties from engaging in speech.                   content discrimination we say we are seeking to
                                                                 eliminate.
The Supreme Court did not directly address [*10] the
effect of severance on currently pending cases. In other    Id.
words, it is undisputed that prior to the amendment in
2015 and after the issuance of a final judgment in          The Court [*12] agrees with defendant that AAPC did
AAPC, defendant could not have made the robocalls at        not address whether severance of the government-debt
issue in this case. Severance of the government-debt        exception applies retroactively to cases currently
exception restored the statute to its pre-amendment         pending. In addition, footnote 12 is contained in a
constitutional standing. But, according to defendant, at    pluarity opinion endorsed by only three Justices.
the time it allegedly made the robocalls, the statute was   Therefore, the Court finds that footnote 12 constitutes
facially invalid and cannot be enforced. This issue was     non-binding obitur dictum. Although non-binding, this
not before the Supreme Court. In a footnote, however,       Court always strives to give serious consideration of,
the plurality opinion provides:                             and persuasive effect to, obitur dictum set forth in
     As the government acknowledges, although our           Supreme Court Opinions. That said, this Court agrees
     decision means the end of the government-debt          with the characterization of footnote 12 set forth in the
     exception, no one should be penalized or held          recent decision Creasy v. Charter Communications,
     liable for making robocalls to collect government      Inc., 2020 U.S. Dist. LEXIS 177798, 2020 WL 5761117
     debt after the effective date of the 2015              (E.D. La. Sept. 28, 2020). Creasy characterized footnote
     government-debt exception and before entry of final    12 as "passing Supreme Court dicta of no precedential
     judgment by the District Court on remand in this       force."
     case, or such other date that the lower courts
     determine is appropriate. On the other side of the     Absent footnote 12, the Court finds little, if any, support
     ledger, our decision today does not negate liability   for the conclusion that severance of the government-
     of parties who made robocalls covered by the           debt exception should be applied retroactively so as to
     robocall restriction.                                  erase the existence of the exception. Although not
                                                            addressed by the parties, the Court first turns to the
Id. at n.12.                                                Supreme Court's pronouncement in Harper v. Virginia
                                                            Dept. of Taxation, 509 U.S. 86, 113 S. Ct. 2510, 125 L.
The dissent seemingly acknowledges that the plurality       Ed. 2d 74 (1993). Harper addressed whether a
suggests [*11] that severance of the government-debt        Supreme Court decision holding certain taxes
exception might apply retroactively to pending cases.       unconstitutional should be applied to cases pending
The dissent first notes that plaintiffs did not seek        before the decision issued. Harper held:
severance of the exception and it was not "clear the
plaintiffs would even have standing to challenge the              When this Court applies a new rule of federal


                                                  Paul Gibson, III
              Case 5:20-cv-00061-MTT Document 14-4 Filed 12/14/20 Page 6 of 8
                                                                                                             Page 5 of 7
                                          2020 U.S. Dist. LEXIS 201572, *12

    law [*13] to the parties before it, that rule is the       constitutional by severance does not remedy any past
    controlling interpretation of federal law and must be      harm—it only avoids continuing harm in the future. It is
    given full retroactive effect in all cases still open on   only meaningful prospectively, once severance has
    direct review and as to all events, regardless of          occurred." Id.
    whether such events predate or postdate our
    announcement of the rule. This rule extends                The same holds true here. The plaintiffs in AAPC sought
    Griffith's ban against selective application of new        the right to speak going forward on the grounds that the
    rules.... Our approach to retroactivity heeds the          statute, as written, is an unconstitutional content-
    admonition that the Court has no more                      based [*15] restriction. The Supreme Court denied that
    constitutional authority in civil cases than criminal      relief, but offered a remedy in the form of eliminating the
    cases to disregard current law or to treat similarly       content-based restriction. But, in our case, severance of
    situated litigants differently.                            the content-based restriction does not offer a "remedy"
                                                               to correct past harm. Here, defendants do not seek the
Harper, 509 U.S. at 97.                                        right to speak, having already done so. They seek the
                                                               right to be free from punishment for speaking during a
Although the rule in Harper is well-settled, a recent          time when an unconstitutional content-based restriction
concurring opinion concluded that the rule does not            existed. A forward-looking fix offers no remedy for this
apply when a court severs an unconstitutional provision        past wrong. Accordingly, because severance offers no
of a statute. In Arthrex, Inc. v. Smith & Nephew, Inc.,        remedy to defendants, the rule in Harper does not
953 F.3d 760 (Fed. Cir. 2019), the Federal Circuit             control. Rather, the Court agrees with the analysis in
addressed a request for rehearing en banc. The court           Arthrex, which relies on the Supreme Court's decision in
previously ruled that a statute directed at the                Seila Law LLC v. Consumer Financial Protection
appointment of administrative patent judges violated the       Bureau, 140 S.Ct. 2183, 207 L. Ed. 2d 494
Constitution's Appointments Clause. Arthrex, Inc., v.          (2020)(severing provision that would render agency
Smith & Nephew, Inc., 941 F.3d 1320 (Fed. Cir. 2019).          decisions unconstitutional, but remanding the case to
The court severed the provision directed at the removal        address whether the government's argument that the
of the administrative patent judges, thereby rendering         "civil investigation demand" was validly ratified)1.
the statute constitutional. Id. The court then remanded
the case for a new administrative hearing. Id.                 Plaintiff relies heavily on Eberle v. People of the State of
                                                               Michigan, 232 U.S. 700, 34 S. Ct. 464, 58 L. Ed. 803
In an opinion concurring in the denial of the                  (1914) in support of the general proposition that
request [*14] for rehearing, three judges addressed the        unconstitutional amendments are void. In Eberle, the
retroactivity of severance:                                    state legislature enacted a state law prohibiting the sale
                                                               of alcohol if the voters voted in favor of prohibition.
    [The] dissent urges that to be consistent with
                                                               Subsequently, the legislature amended the [*16] statute
    Harper, retroactive application of Arthrex and its
                                                               to allow the sale of wine and cider under certain
    remedy is necessary. But that contention misreads
                                                               circumstances. Thereafter, the state filed criminal
    Harper.... While the principle of retroactive
                                                               charges against defendants for selling beer in violation
    application requires that we afford the same
                                                               of the statute. The state court held that amendments to
    remedy afforded the party before the court to all
                                                               an otherwise valid statute are void if a later created
    others still in the appellate pipeline, judicial
                                                               exception causes equal treatment concerns. Defendants
    severance is not a 'remedy;' it is a forward-looking
                                                               appealed to the Supreme Court, which upheld the
    judicial fix.
                                                               convictions on the grounds that,
Anthrex, Inc., 941 F.3d at 766-67 (concurring opinion)
                                                               1 The   statute at issue in Seila Law violated Article II's
Arthrex noted that Harper requires that a court not "give
                                                               separation of powers mandate because the head of the
prospective-only effect to our rulings, both as to the
                                                               agency could be removed by the President only under certain
merits and as to the precise remedy." Id. at 767.
                                                               limited circumstances. The Supreme Court severed the
Because the harm in Arthrex consisted of the                   removal protection and concluded that "the agency may
adjudication of patent rights under an unconstitutional        therefore continue to operate, but its Director...must be
scheme, severance provided no remedy to plaintiff.             removable by the President at will." If severance applied
Rather, "[o]ur decision that the statute can be rendered       retroactively, there would be no need for the past acts to be
                                                               ratified.

                                                     Paul Gibson, III
               Case 5:20-cv-00061-MTT Document 14-4 Filed 12/14/20 Page 7 of 8
                                                                                                                Page 6 of 7
                                          2020 U.S. Dist. LEXIS 201572, *16

    The original [statute] had been held to be                 content-based restriction that improperly favors some
    constitutional,     and     prohibited,      without       speech over other speech. And, to treat it as void ab
    discrimination, the manufacture of all liquors. That       initio only as to certain parties would likely raise its own
    valid act the defendants violated, and their               set of equal treatment concerns—the very concern
    conviction cannot be set aside on the ground that          raised by the AAPC dissent. The fact remains that at the
    some or all of the electors voted to make the law          time the robocalls at issue in this lawsuit were made, the
    operative in Jackson county under the supposition          statute could not be enforced as written. And, a later
    that, as wine could be manufactured, the equal             amendment to a statute cannot be retroactively applied.
    protection clause of the Constitution would make it        See, Grayned v. City of Rockford, 408 U.S. 104, 92 S.
    likewise lawful to manufacture beer and other              Ct. 2294, 33 L. Ed. 2d 222, at n.2 (Supreme Court
    liquors.                                                   considers the facial constitutionality of the statute in
                                                               effect when the speech was undertaken, not statute as
Eberle, 232 U.S. at 706.                                       amended). It would be an odd result to say the least if
                                                               the judiciary could accomplish by severance that which
The Court finds Eberle distinguishable from the instant        Congress could not accomplish by way of amendment.
case. As an initial matter, the state supreme court—not
the Supreme Court—determined that the original statute         Defendant points that Eberle is different because [*19]
was constitutional and that the subsequent amendment           the exception severed in Eberle was contained in a
was "void." The principal issue before the Supreme             separate statutory provision, whereas here, the
Court was whether voter irregularity existed since voters      exception and the "exception to the exception" are
may not have enacted [*17] the law in the first place          contained within the same statutory provision. Although
had they known that the amendment violated equal               the Court is not convinced that the location of the
protection. The Supreme Court held that it was for the         unconstitutional provision or clause matters much, the
state court to decide whether the nature of the provision      Court agrees with defendant that the provision at issue
voided the election.                                           is unlike provisions severed in other cases. Here, the
                                                               original statute contained a valid time, place, and
Plaintiff notes that AAPC cited Eberle favorably. But, the     manner restriction, i.e., it limited all robocall speech.
AAPC plurality contained no discussion regarding               Creasy v. Charter Communications, Inc., 2020 U.S.
Eberle and its effect on the retroactivity of severed          Dist. LEXIS 177798, 2020 WL 5761117 at * 2 (noting
statutes. Rather, it cited Eberle and other cases from         that the Supreme Court observed that pre-2015, the
early last century to support the concept that severance       TCPA provision constituted a valid time-place-manner
of the government-debt exception does not affect the           restriction on speech). The insertion of the government-
validity of the remainder of the statute. Although the         debt exception transformed this valid time, place, and
plurality mentions that an unconstitutional statutory          manner restriction into an unconstitutional content-
amendment is a "nullity" and "void," and therefore has         based restriction. This is unlike cases in which
"no effect on the original statute," it does not follow that   Congress adds an exception, the entirety of which
the result is that the amendment never existed in the          results solely in unequal treatment, to an otherwise valid
first place. The plurality could not have intended as          statute. Although the plurality opinion characterizes the
such. Although dicta, the plurality noted in footnote 12       case as involving "equal treatment," the fact remains
that "no one should be penalized or held liable for            that at the time defendants engaged in the speech at
making robocalls to collect government debt after the          issue, defendant was subject to an unconstitutional
effective date of the 2015 government-debt exception           content-based restriction. [*20] 2 The Court cannot
and before the entry of final judgment [in this case]...."
This statement would make no sense if the term "void"
meant [*18] "void ab initio," because, in essence,             2 This is important because the majority of Justices agreed that
footnote 12 indicates the statute as amended should be         the government-debt exception is a content-based restriction.
enforced with respect to government-debt collector             And, as the Fourth Circuit noted, this case involves a facial, as
robocalls made during this period.                             opposed to an as-applied, challenge. American Association of
                                                               Political Consultants, Inc. v. Federal Communications
Presumably, the plurality was rightly concerned with due       Commission, 923 F.3d 159, 164 (4th Cir. 2019)(noting that the
process issues that would arise if courts treated the          case presents a facial challenge). Thus, it is not relevant that
amendment as void ab initio. But, if the statute is not        defendants here did not engage in political speech. See,
considered void ab initio, it contains an unconstitutional     Grayned, 408 U.S. 104, 92 S. Ct. 2294, 33 L. Ed. 2d 222.
                                                               Because it is a facial challenge, the Court agrees with

                                                     Paul Gibson, III
               Case 5:20-cv-00061-MTT Document 14-4 Filed 12/14/20 Page 8 of 8
                                                                                 Page 7 of 7
                                            2020 U.S. Dist. LEXIS 201572, *20

wave a magic wand and make that constitutional
violation disappear. Because the statute at issue was
unconstitutional at the time of the alleged violations, this
Court lacks jurisdiction over this matter.


CONCLUSION

For the foregoing reasons, Realgy, LLC's Motion to
Dismiss Amended Complaint (Doc.20) is GRANTED.
Defendant's request for oral argument is DENIED as
unnecessary.

IT IS SO ORDERED.

/s/ Patricia A. Gaughan

PATRICIA A. GAUGHAN

United States District Judge

Chief Judge

Dated: 10/29/20


  End of Document




defendant that it is fundamentally no different than if the
regulation prohibited some political robocalls, while allowing
others.

                                                       Paul Gibson, III
